     Case 1:20-cv-00478-DAD-EPG Document 22 Filed 09/29/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                     No. 1:20-cv-00478-DAD-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    ROBERT RODRIGUEZ, et al.,
                                                        (Doc. No. 16)
15                       Defendants.
16

17          Plaintiff Joshua Bland is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 18, 2020, the assigned magistrate judge screened plaintiff’s first amended

21   complaint (“FAC”) and issued the pending findings and recommendations. (Doc. No. 16.) The

22   magistrate judge found that plaintiff alleged cognizable failure to protect claims against

23   defendants Stark, Jaime, Rodriguez, Garay, Melendrez, Lewis, and Isais, but that he failed to

24   allege any other cognizable claim against any other defendant. (Id.) Accordingly, the findings

25   and recommendations recommended (1) that this action proceed on the claims found cognizable

26   and (2) the dismissal of all other claims and defendants with prejudice. (Id. at 10.) After

27   requesting and receiving an extension of time to file his objections, on September 3, 2020,

28   plaintiff filed objections to the pending findings and recommendations. (Doc. Nos. 17–19.)
                                                       1
     Case 1:20-cv-00478-DAD-EPG Document 22 Filed 09/29/20 Page 2 of 4

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

 2   conducted a de novo review of this case. Having carefully reviewed the entire file, including

 3   plaintiff’s objections, the court finds the findings and recommendations to be supported by the

 4   record and by proper analysis in part.

 5          Plaintiff raises three objections to the pending findings and recommendations. (See Doc.

 6   No. 19.) The court addresses each in turn.

 7          With respect to the magistrate judge’s finding that plaintiff could not assert a due process

 8   claim for deprivation of his property because California law provides him an adequate post-

 9   deprivation remedy (Doc. No. 16 at 7–8), plaintiff contends that “he did complete the

10   Government Claims Act program/process, but was told the court would be the proper venue,” and

11   he contends that the process “is indeed futile and very inadequate” and he “thus . . .

12   challenges . . . the constitutionality of the entire statute as it impedes Pltf.’s First Amendment

13   right to petition the Government for redress.” (Doc. No. 19 at 1.) As an initial matter, and as

14   noted in the pending findings and recommendations, plaintiff has not alleged his compliance with

15   California’s Government Claims Act. For example, he has not attached to his FAC nor his

16   objections to the pending findings and recommendations the written claim he filed with the

17   California Victim Compensation and Government Claims Board or proof of that Board’s

18   acceptance or rejection of his claim. (Doc. No. 16 at 7–8.) Moreover, plaintiff’s objection that

19   requiring his compliance with the California Government Claims Act violates his First

20   Amendment rights is clearly frivolous.
21          With respect to the magistrate judge’s finding that plaintiff cannot assert a failure to

22   protect claim against defendant Huckleberry because “[t]here are no allegations in the [FAC]

23   suggesting that defendant Huckleberry knew that Plaintiff was being threatened” (id. at 9),

24   plaintiff for the first time alleges new facts in his objections, arguing that he told defendant

25   Huckleberry that he was being threatened. (See Doc. No. 19 at 1) (“After Huckleberry said

26   something to Rodriguez, Pltf. had reiterated to Huckleberry what he had just told Rodriguez in
27   concerns with the 25er’s presuring [sic] Pltf. for his paper work or they’ll kill him.”). Although

28   these new allegations were not included in the FAC, and although plaintiff has not moved
                                                         2
     Case 1:20-cv-00478-DAD-EPG Document 22 Filed 09/29/20 Page 3 of 4

 1   pursuant to Federal Rule of Civil Procedure 15 to amend his FAC to include these allegations, “a

 2   district court has discretion, but is not required, to consider evidence or arguments presented for

 3   the first time in objections to a report and recommendation.” Graham v. Langford, No. 16-cv-

 4   1729-CAS-GJS, 2017 WL 3151232, at *1 (C.D. Cal. July 24, 2017) (citing Brown v. Roe, 279

 5   F.3d 742 (9th Cir. 2002) and United States v. Howell, 231 F.3d 615 (9th Cir. 2000)). Here, the

 6   magistrate judge found that the FAC alleged a failure to protect claim against defendant

 7   Rodriguez based on allegations that are substantially similar to the new allegations that plaintiff

 8   has alleged against defendant Huckleberry in his objections. See Crane v. Yarborough, No. 05-

 9   cv-8534 DSF-JC, 2012 WL 1067956, at *1 (C.D. Cal. Mar. 29, 2012) (declining to exercise its

10   discretion to consider new facts alleged in objections to findings and recommendations where

11   “the new factual allegations contained in the Objections appear to per[t]ain to events which

12   significantly post-date the events in issue in this action and appear to involve prison officials who

13   are not defendants in this action”). Accordingly, the court will consider the newly asserted facts

14   that plaintiff has alleged his objections, and finds that with those allegations he has alleged a

15   cognizable failure to protect claim against defendant Huckleberry.

16            Finally, with respect to the magistrate judge’s finding that plaintiff “has only made vague

17   conclusory allegations regarding the existence of a conspiracy to allow inmates to attack him”

18   (Doc. No. 16 at 9–10), plaintiff contends that the allegations in his FAC sufficiently allege that

19   the defendants in this action conspired against him. (Doc. No. 19 at 1–2.) Plaintiff’s objection in

20   this regard, and his reiteration of conclusory allegations alleging a conspiracy, do not
21   meaningfully dispute the magistrate judge’s finding that the FAC fails to allege a conspiracy

22   claim.

23            Accordingly,

24            1.     The findings and recommendations issued on August 18, 2020 (Doc. No. 16) are

25                   adopted in part;

26            2.     This action now proceeds only on plaintiff’s failure to protect claims against
27                   defendants Stark, Jaime, Rodriguez, Garay, Melendrez, Lewis, Isais, and

28                   Huckleberry;
                                                        3
     Case 1:20-cv-00478-DAD-EPG Document 22 Filed 09/29/20 Page 4 of 4

 1         3.    All other claims and defendants are dismissed; and

 2         4.    The matter is referred back to the assigned magistrate judge for further

 3               proceedings consistent with this order.

 4   IT IS SO ORDERED.
 5
        Dated:   September 29, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
